Citation Nr: 1020033	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to a service-
connected disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, 
type 2, to include as due to herbicide exposure.

4.  Entitlement to an initial evaluation greater than 10 
percent for residuals of a flash burn injury.

5.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2007 and April 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Philadelphia, Pennsylvania (RO).

The Veteran testified at hearings before a Decision Review 
Officer at the RO in November 2006 and before the undersigned 
during a travel board hearing in January 2010.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, and entitlement to a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU), are addressed in the Remand portion 
of the decision below, and are remanded to the RO for the 
appropriate development.


FINDINGS OF FACT

1.  A September 2006 report from the National Personnel 
Records Center indicated that the Veteran's service personnel 
records were unavailable.  

2.  Current diagnoses of hypertension and diabetes mellitus 
are of record.

3.  The Veteran's service treatment records reflect no 
evidence of abnormal blood pressure readings or a diagnosis 
of hypertension, or of abnormal blood sugar readings or a 
diagnosis of diabetes mellitus type 2.

4.  The probative and persuasive evidence of record does not 
relate the Veteran's diagnosed hypertension or diabetes 
mellitus type 2 to his military service or to any incident 
therein.

5.  The Veteran's residuals of flash burn injury include 
corrected distance vision to 20/20 in each eye, with 
subjective blurriness, difficulty driving at night and in 
snow, and headaches.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  Diabetes mellitus was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
so incurred, to include as due to herbicide exposure. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

3.  The criteria for an initial evaluation greater than 10 
percent for residuals of flash burn injury have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.79, Diagnostic Code 6009 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In his May 2006 claim, the Veteran asserted that he was first 
diagnosed with diabetes mellitus and hypertension shortly 
after service separation.  He also argues that the initial 
assigned 10 percent evaluation for his residuals of flash 
burns to the eye is insufficient to cover the damage that 
occurred, and with which he has dealt over the course of the 
postservice period.  At the hearing in January 2010, the 
Veteran testified that he recalled that he received a 
diagnosis of hypertension in 1970 from his private doctor and 
that he was told that he had to get his blood pressure down.  
He indicated that his private doctor had passed away.  He 
also testified that he had been diagnosed with diabetes in 
1970.  With regard to the service-connected residuals of a 
flash burn, he indicated his symptoms included blurred 
vision, particularly when driving at night or in the snow.  
He also indicated that he had headaches which he associated 
with his eye condition.

Service Connection Claims

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Hypertension

The Veteran's service treatment records show no evidence of 
high blood pressure, or a diagnosis of hypertension, in 
service, at the September 1979 service separation 
examination, or within one year of service separation.  The 
only two blood pressure readings show in service are a 
reading of 118/82 in November 1967 and a reading of 108/76 on 
separation examination in September 1969.  Subsequent to 
service, a November 2006 private opinion letter identified 
hypertension among the Veteran's current medical disorders, 
noting that he was currently prescribed Zocor.  At the July 
2007 VA eyes examination, the Veteran reported a history of 
hypertension.  In January 2008, a former employee of the 
Veteran's now-deceased private physician stated that the 
physician had treated the Veteran for hypertension during the 
1970s.

After a full review of the record, including the medical 
evidence and the statements and testimony of the Veteran, the 
Board finds that service connection for hypertension is not 
warranted.  The evidence of record does not show that the 
Veteran's hypertension is related to service.  There is no 
evidence of high blood pressure or diagnosed hypertension in 
service or at service separation.  The first objective 
diagnosis of hypertension is noted in 2006, more than 35 
years subsequent to the Veteran's service separation.  Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, the 
January 2008 letter from the Veteran's former physician's 
employee is limited in its probative value.  As a former 
employee, she is competent to report her memory of the 
conditions for which the Veteran was treated.  However, her 
letter does not indicate that such a diagnosis was made 
within the first postservice year, or relate the Veteran's 
hypertension to his military service.  Absent a probative 
medical nexus, the criteria for service connection are not 
met in this case.  Davidson, 581 F.3d at 1315-16.  For that 
reason, service connection for an acquired psychiatric 
disorder is not warranted.

The Veteran has testified that he received a diagnosis of 
hypertension in 1970 and asserts that the first diagnosis was 
within one year following separation from active service.  As 
discussed above, there is no evidence of a diagnosis of 
hypertension during service or within one year following 
active service.  While the Veteran recalls a diagnosis was 
made shortly after service, this contention is not 
corroborated by the evidence of record.  Although there is no 
evidence the Veteran has any medical training, the Board may 
not summarily ignore this assertion.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
Nonetheless, any lay account of what a physician purportedly 
said, filtered as it is through a lay person's sensibilities, 
should be scrutinized closely.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  In assessing whether the Veteran's 
assertion should receive substantive weight, relevant factors 
for consideration include whether he has accurately reported 
a contemporaneous diagnosis by a competent physician.  See 
Jandreau. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).

While acknowledging the fact that an absence of 
contemporaneous corroborative medical evidence, alone, is not 
a sufficient basis for rejecting the credibility of lay 
evidence, see Buchanan, 451 F.3d at 1337, the Board, 
nonetheless, must reject the Veteran's assertion as 
incredible due to unreliability.  There simply is no 
indication in his post-service records of a history of 
hypertension going back to 1970 and, as indicated above, the 
former employee's statement provided in support of that 
assertion is not probative.  

Because the probative and persuasive evidence of record does 
not relate the Veteran's hypertension to his military 
service, the preponderance of the evidence is against his 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Diabetes Mellitus, Type 2

In addition to the service connection regulations discussed 
above, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a) 
(6) (iii). 

VA regulations also provide that, if a veteran was exposed to 
an herbicide agent during active service, presumptive service 
connection may be warranted for AL amyloidosis, chloracne or 
other acneform diseases consistent with chloracne, diabetes 
mellitus, type II; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 3.307, 
3.309; see also 78 Fed. Reg. 21258 (May 7, 2009).

The Veteran's service treatment records, to include at the 
September 1969 service separation examination report, show no 
evidence of blood sugar abnormalities or of a diabetes 
diagnosis.  Subsequent to service, private treatment records 
dated from February 2003 through November 2006 identify the 
Veteran's medical disorders to include insulin-dependent 
diabetes mellitus, type 2.  At the July 2007 VA eyes 
examination, the Veteran reported a history of diabetes 
mellitus.  In January 2008, a statement was received from a 
former employee of a private physician who treated the 
Veteran in the 1970s.  Her statement indicated that the 
Veteran had been treated for diabetes mellitus in the 1970s, 
for which he had been prescribed Glucophage and Micronase.

The evidence of record reveals that the Veteran did not serve 
in Vietnam for the purposes of the controlling regulations.  
Although as discussed below, the Veteran's service personnel 
records are unavailable for review, the Board notes that 
Veteran claimed service in Vietnam from December 1968 to 
March 1969.  To that end, an abstract among his service 
treatment records reflects that the Veteran was assigned to 
the U.S.S. New Jersey from April 1968 to August 1969; the 
official Navy website report reflects that from September 
1968 to March 1969, the U.S.S. New Jersey was deployed for 
its "first tour of gunfire support duty along the Vietnamese 
coast . . . bombardment and fire support missions along the 
Vietnamese coast, broken only by brief visits to Subic Bay[, 
Republic of the Philippines,] and replenishment operations at 
sea."  See USS NEW JERSEY (BB-62), available at 
http://www.navy.mil/navydata/navy_legacy_hr.asp?id=130.  
Moreover, review of the Dictionary of American Fighting 
Ships, obtained from the United States Navy's Naval 
Historical Center in Washington, D.C., does not reflect that 
the U.S.S. New Jersey ever docked in Vietnam.  Therefore, 
absent evidence of duty or visitation in-country, the 
presumption under 38 U.S.C.A. § 1116(f) does not apply in 
this case.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving herbicide exposure.  McCartt v. West, 12 Vet. App. 
164, 167 (1999).

However, the probative and persuasive evidence of record also 
does not relate the Veteran's currently diagnosed diabetes 
mellitus type 2 directly to military service.  While the 
Veteran has a current diagnosis of diabetes mellitus type 2, 
the first documented evidence of that diagnosis is in 
February 2003, more than 30 years after separation from 
military service.  See Mense, 1 Vet. App. at 356.  As 
discussed above, the January 2008 statement of the Veteran's 
former physician's employee is considered to have limited 
probative value with regard to the assertion that Veteran's 
diabetes mellitus was first diagnosed in the 1970s.  The 
Veteran's assertion regarding the diagnosis of diabetes, as 
also discussed above with regard to the hypertension claim, 
is a limited probative value because of its unreliability.  
There simply is no indication in his post-service records of 
a history of diabetes going back to 1970 and, as indicated 
above, the former employee's statement provided in support of 
that assertion is not probative.  For these reasons, the 
criteria for service connection are not met, and the claim 
fails.  See Davidson, 581 F.3d at 1315-16.  As such, service 
connection for diabetes mellitus type 2 is not warranted.

Because the Veteran did not serve in Vietnam for the purposes 
of the controlling regulations, and the probative and 
persuasive evidence of record does not relate his currently 
diagnosed diabetes mellitus type 2 to military service or to 
any incident therein, the preponderance of the evidence is 
against his claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. 
App. at 54-56.

Increased Evaluation Claim

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009); see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  In all claims for increase, VA 
has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for residuals of a flash burn injury was 
granted by an August 2007 rating decision, and an initial 10 
percent evaluation assigned, effective February 6, 2006, 
under the provisions of 38 C.F.R. § 4.79, Diagnostic Code 
6009.  38 C.F.R. § 4.79, Diagnostic Code 6009.  Although the 
rating schedule for evaluating disabilities of the eyes was 
revised and amended during the course of the appeal period, 
no evidence dated on or after the effective date of that 
regulatory change, December 10, 2008, is of record.  See 73 
Fed. Reg. 66543-54 (Nov. 10, 2008).  Accordingly, only the 
rating criteria in effect prior to the regulatory change are 
for application.

To that end, Diagnostic Code 6009 contemplated unhealed eye 
injuries, and provided that an unhealed injury of the eye 
will be rated from 10 percent to 100 percent based upon 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  38 
C.F.R. § 4.84a, Diagnostic Code 6005 (2008).  Eye impairment 
is generally rated on the basis of impairment of central 
visual acuity.  The best distant vision after the best 
correction by glasses will be the basis for rating.  38 
C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6063-6079 (2008)  The 
severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a.  

Visual impairment can also be rated on the basis of loss of 
field of vision.  38 C.F.R. § 4.76 (2008).  Ratings for 
impairment of field vision are evaluated under Diagnostic 
Code 6080 (2008).  To ascertain the correct rating under 
Diagnostic Code 6080, the average concentric contraction of 
visual fields must be computed in accordance with 38 C.F.R. § 
4.76a.  The concentric contraction ratings require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less.  VA rates unilateral loss of 
temporal half as 10 percent disabling, or rated as 20/70 
(6/21); and unilateral loss of nasal half as 10 percent 
disabling, or as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic 
Code 6080 (2008).  

After review of the evidence of record, the Board finds the 
preponderance of the evidence is against the grant of an 
initial evaluation greater than 10 percent for the Veteran's 
residuals of flash burns to the eye.  As noted above, the VA 
examiner noted at the July 2007 VA eyes examination, the 
report from which is the sole postservice evidence of record 
with respect to the Veteran's eye disorder, that the 
Veteran's diagnosed refractive error was not related to 
service, as his visual acuity was abnormal on service 
enlistment.  Moreover, there is no evidence in the VA 
examination clinical findings that the Veteran's eye disorder 
resulted in a loss of visual field.  Therefore, his eye 
disorder must be evaluated on the basis of pain, rest-
requirements, or episodic incapacity.  

To that end, after clinical examination in July 2007, the VA 
examiner concluded that there was no physical sequela from 
the Veteran's inservice flash burns to the eyes, but noted 
the Veteran's complaints of photophobia and glare with night 
driving and in snowy conditions.  On this basis, the minimum 
10 percent evaluation for active eye pathology was awarded.  
However, the Board does not find that the probative and 
persuasive evidence of record supports an evaluation in 
excess of that 10 percent initial evaluation.  Pupil and 
external examination of the eyes were normal, and slit lamp 
examination was generally normal.  The Veteran also testified 
during his January 2010 Board hearing that although he 
experienced the blurriness and glare, he continued to drive, 
and that his symptoms resolved within an hour of getting out 
of the car.  Accordingly, the Board finds that an initial 
evaluation greater than 10 percent is not warranted for the 
Veteran's service-connected eye disorder.  

On the basis that the July 2007 VA eyes examination indicated 
that the Veteran had a "hyperpigmented scar nasally on the 
left," a separate evaluation for such a scar has been 
considered.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  However, the scar is not noted to be of sufficient 
length, or to be unstable, painful, or manifested by any of 
the other qualifying characteristics, such that a separate 
evaluation for that scar is warranted.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 
(2009).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 3.321(b) 
(1) is applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
currently assigned evaluation inadequate.  This disorder is 
evaluated as unhealed injury of the eye pursuant to 38 C.F.R. 
§ 4.79, Diagnostic Code 6009, the criteria of which is found 
by the Board to specifically contemplate the level of 
occupational and social impairment caused by this disability.  
Id.  As noted above, the Veteran experiences glare while 
driving in snow and at night, as well as blurriness, and 
headaches.  But there is no evidence that he has experienced 
incapacitating episodes as a result of the eye symptoms, or 
that his refractive error is due to the service-connected 
disorder.  Thus, the criteria for the 10 percent evaluation 
reasonably describe the Veteran's disability level and 
symptomatology over the rating period.  Therefore, a 
schedular evaluation is adequate, and no referral is 
required.  See 38 C.F.R. § 4.79a, Diagnostic Code 6009.

Because the Veteran's corrected distance vision is no less 
than 20/20 in either eye, and the Veteran's blurriness and 
glare are noted to resolve after he concludes driving, the 
preponderance of the evidence is against his claim for an 
increased initial evaluation for residuals of flash burns to 
the eyes.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Letters dated in 
July 2006 (all issues) and March 2009 (diabetes mellitus 
issue only) satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
Veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating those July 2006 and March 2009 letters.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained; the National Personnel Records Center notified VA 
in September 2006 that it had searched for the Veteran's 
service personnel records, but that they could not be found, 
and further attempts to find them would be futile.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record reflects 
that the Veteran is in receipt of age-related pension from 
the Social Security Administration (SSA), but he has not 
indicated, and the record does not contain evidence, that he 
is or was in receipt of SSA disability benefits; therefore, 
the RO's failure to request and obtain any relevant SSA 
records was not in error.  38 C.F.R. § 3.159 (c) (2).  A VA 
eyes examination was conducted in July 2007; the Veteran has 
not argued, and the record does not reflect, that this 
examination was inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Although a VA examination was not conducted with 
respect to the Veteran's claims for service connection for 
hypertension or diabetes mellitus, an examination was not 
required with respect to those issues as the record did not 
pose questions of a medical nature requiring VA to obtain an 
examination or medical opinion.  See 38 C.F.R. § 3.159(c); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus, type 2, is denied.

An initial evaluation greater than 10 percent for residuals 
of a flash burn injury is denied.




REMAND

At his January 2010 Board hearing, the Veteran asserted that 
his acquired psychiatric disorder was related to service on 
the basis that it resulted from coping with his service-
connected eye disorder over the 30 years since his service 
separation.  Thus, the question of secondary causation has 
been raised.  Robinson v. Mansfield, 21 Vet. App. 545, 550 
(2008) (holding that the Board is required to consider all 
theories of entitlement raised either by the claimant or by 
the evidence of record as part of the non-adversarial 
administrative adjudication process).  Thus, a VA medical 
opinion as to whether the Veteran's acquired psychiatric 
disorder is proximately related to his service-connected eye 
disorder is needed.  See 38 C.F.R. § 3.310 (2009); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) (additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310).  Review of the claims 
file also reveals that the RO's letters to the Veteran, 
notifying him of VA's duties to assist, do not include 
information concerning the requirements for substantiating a 
secondary service connection claim.  This must be 
accomplished.

The Veteran has asserted, to include most recently at the 
January 2010 Board hearing, that he retired from a 25 year 
career as a metal inspector at a major military contracting 
company because the increased severity of his eye disorder 
symptoms precluded effective completion of his job tasks.  
Review of the claims file reveals that the sole opinion of 
record with respect to the Veteran's employability is that of 
his private physician.  In November 2006, her letter noted 
the Veteran's generalized anxiety disorder, insulin-dependent 
diabetes mellitus, hypertension, erectile dysfunction, 
hypercholesterolemia, degenerative joint disease, and 
peripheral neuropathy, and concluded that these diseases, in 
the aggregate, made him totally disabled.  However, because 
nonservice-connected disorders cannot be considered in 
determining if the Veteran is unemployable for VA purposes, 
the opinion is not probative as to the Veteran's current 
employability.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).  
Moreover, as the Veteran is claiming that both his service-
connected residuals of a flash burn injury to the eye, as 
well as his acquired psychiatric disorder, forced him to 
retire, remand of the acquired psychiatric disorder issue 
also requires that the inextricably intertwined TDIU claim be 
remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  Ultimately, a VA 
opinion with respect to employability must be obtained.

Accordingly, the issues of entitlement to service connection 
for an acquired psychiatric disorder, and entitlement to 
TDIU, are remanded for the following actions:

1.  Review the claims file to ensure 
that any notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  
Specifically, notify the Veteran of the 
criteria for secondary service 
connection with regard to the issue of 
entitlement to service connection for 
an acquired psychiatric disorder, to 
include as secondary to a service-
connected disorder.

2.  The RO must schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of 
all psychiatric disorders found.  The 
report of examination must include a 
detailed account of all manifestations 
of the psychiatric disorders found to 
be present.  All necessary tests must 
be conducted and the examiner must 
review the results of any testing prior 
to completion of the report.  The 
claims file and a copy of this Remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical 
records, the examiner must state 
whether is it at least as likely as not  
(50 percent or greater likelihood) that 
any currently diagnosed psychiatric 
disorder had it onset during or is 
otherwise related to the Veteran's 
active duty service.  If the 
psychiatric disorder is not found to be 
due to active service, the examiner 
should state whether such a disability 
is at least as likely as not (50 
percent or greater likelihood) 
proximately caused by, or due to the 
service-connected residuals of flash 
burns to the eye or whether such a 
disability aggravates the Veteran's 
service-connected eye disability.

With respect to the claim for TDIU, the 
examiner must elicit from the Veteran, 
and record for clinical purposes, a 
full work and educational history.  
Based on the review of the claims file, 
the examiner must provide an opinion as 
to whether the Veteran would be unable, 
if he were to seek employment at the 
present time, to obtain or retain 
employment due only to his service-
connected disorders, consistent with 
his education and occupational 
experience, irrespective of age and any 
nonservice-connected disorders.  

A complete rationale for any opinions 
expressed must be given.  The report 
must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for 
the scheduled examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  When the above development has been 
completed, the issues of entitlement to 
service connection for an acquired 
psychiatric disorder, and entitlement 
to TDIU must be readjudicated.  If any 
benefit sought on appeal remains 
denied, an additional supplemental 
statement of the case must be provided 
to the Veteran and his representative.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


